DETAILED ACTION
1.	This action is made Final in response to applicants’ Request for Continued Examination filed 1/4/2021.  Claims 2, 4, 6 are cancelled; claim 1 is amended; claim 7 is added.  Claims 1, 3, 5 and 7 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

3.	Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as obvious over James et al. (US Pub. No. 2016/0287952) in view of Harbert et al. (US Pub. No. 2013/0210542)
	As per claims 1, 3 and 5, James et al. teaches a golf club comprising a crown part 120; a face part 110; a sole part 130; and a hosel part attached to a shaft (paragraph [0034]), when in a reference state, a distance 162 from the lowermost point to the uppermost point is 36 mm (paragraph [0036]; Fig. 1B), a loft of 26 degrees (paragraph [0031]), a volume of 240cc Id.; a front to back length 177 of between 75-97 mm (paragraph [0036]; Fig. 1C). James et al. inherently teaches a MOI about the vertical axis (i.e. “up down direction”), but does not expressly disclose this numeric value. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At paragraph [0025], James et al. recognizes wherein increased MOI “prevents the loss of energy for strikes that do not impact the center of the face by reducing the ability of the golf club head to twist on 
	James teaches a fairway wood as set forth above, but does not expressly disclose a second fairway wood to define a set. However, examiner cites to the following fairway wood taught by analogous art reference Harbert et al: a golf club 2 comprising a crown part 12; a face part 18; a sole part 14; and a hosel part 24 attached to the shaft (paragraph [0109]; Fig.’s 1-8), when in a reference state, the golf club is shorter from a lowermost point to an uppermost point of the golf club head of the James et al. golf club (i.e. Hch is taught to be 35 mm – paragraph [0150]; Fig. 8), excluding the hosel part, a distance Hch from the lowermost point to the uppermost point is 35 mm (paragraphs [0179]; Fig. 8), a loft of 25 degrees (paragraph [0150]), a volume of 235cc (paragraph [0110]); a front to back length Dch of between 75-97 mm (paragraph [0179]); and an MOI about vertical axis (i.e. up down direction) of 300 kg-mm^2 (paragraph [0185]). Hence, at the time of filing, one having ordinary skill in the art would have found it obvious to combine the fairway wood of Habert with the fairway wood of James, as sets of fairway woods are old and well known in the golfing art. The motivation to combine is to provide a set of clubs that include a golf fairway wood that provides improved “ballspeed, and playability while maintaining durability” (Harbert et al. – paragraph [0011]) with a fairway wood “heaving features for increasing distance” (James et al. - paragraph [0002]). One ordinary skill in the art would recognize the necessity for fairway wood sets comprising distinguishing club features to meet the shape, distance, flight, landing angles required by the different shots. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At the time of filing, one ordinary skill in the art would recognize the sweet spot to be a result effective variable for backspin spin rates, and ultimately carry and overall distance of the golf ball. See paragraph [0067] of Nakamura (US Pub. No. 2015/0238827), paragraphs [0076], [0147] of Hayashi (US Pub. No. 2015/0087434) and paragraph [0046] of Hirano (US Pub. No. 2009/0291775), cited as extrinsic evidence demonstrating the result effective variable of sweet spot height. At the time of filing, one having ordinary skill in the art would have found it obvious to select optimal sweet spot heights based on the player’s desired backspin rates and launch conditions. Depending on angle of attack, back spin may be desirable or undesirable. For example, a steep angle of attack will need rpm to maintain carry. For more shallow swings, the high rpm will promote undesirable ballooning effect. 

4.	Claim 7 is rejected under 35 U.S.C. 103 as obvious over James et al. (US Pub. No. 2016/0287952) in view of Harbert et al. (US Pub. No. 2013/0210542) and further in view of Michelson et al. (US Pub. No. 2010/0323811). 
	As per claim 7, James et al. and Harbert et al. teach a set of fairway woods and not a third club as claimed. However, Michelson et al. directed to the analogous art of golf clubs, teaches the following to be known in the art: a hollow golf club (See Fig 12) comprising a golf club head 20; including: a crown part 22; a face par 25t; a sole part 23; and a hosel part 24, a loft of 20 
	Michelson et al. inherently teaches a distance from the lowermost point to an uppermost point, but does not expressly disclose this numeric value. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One ordinary skill in the art would recognize that a clubs’ height is a result effective variable for the clubs’ CG and MOI, which ultimately determine the ball flight and forgiveness of the club. At time of applicant’s filing, one ordinary skill in the art would have found it obvious to select an optimal height distance, including for example 34 mm, for the expected purpose of balancing a low CG for improved launch conditions with sufficient MOI. 
	Regarding the requirement that Michelson et al. have a lower sweet spot height than the fairway wood of James and Harbert et al., examiner notes the very forward and low CG shown in Fig.’s 4-5 and expressly disclosed in Table One.  Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). One ordinary skill in the art would 
	Lastly, Michelson et al. technically does not teach a shaft attached to the head. Such features are taught by James et al. and Harbert et al. and one ordinary skill in the art would have found it obvious at the time of applicant’s effective filing date to attach the shaft to the club head of Michelson et al. for the expected purpose of using the head in play. 


5.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as obvious over James et al. (US Pub. No. 2016/0287952) in view of Michelson et al. (US Pub. No. 2010/0323811). 
	As per claims 1 and 5, James et al. teaches a golf club comprising a crown part 120; a face part 110; a sole part 130; and a hosel part attached to a shaft (paragraph [0034]), when in a reference state, a distance 162 from the lowermost point to the uppermost point is 36 mm (paragraph [0036]; Fig. 1B), a loft of 26 degrees (paragraph [0031]), a volume of 240cc Id.; a front to back length 177 of between 75-97 mm (paragraph [0036]; Fig. 1C). James et al. inherently teaches a MOI about the vertical axis (i.e. “up down direction”), but does not expressly disclose this numeric value. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. At paragraph [0025], James et al. recognizes wherein increased MOI “prevents the loss of energy for strikes that do not impact the center of the face by reducing the ability of the golf club head to twist on off-center strikes.” At the time of filling, one having ordinary skill in the art would have found it 
James et al. teaches a fairway wood, but does not disclose a second club as claimed.  However, Michelson et al. directed to the analogous art of golf clubs, teaches the following to be known in the art: a hollow golf club (See Fig 12) comprising a golf club head 20; including: a crown part 22; a face par 25t; a sole part 23; and a hosel part 24, a loft of 20 degrees, a volume of 150 cc (paragraphs [0018]-[0019]) and an Izz of 2300 kg-mm^2 (paragraph [0021]). Hence, at the time of filing, one having ordinary skill in the art would have found it obvious to combine the fairway wood of Habert with the fairway wood of James, as sets of fairway woods are old and well known in the golfing art. The motivation to combine is to provide a set of clubs that include a club that could be hit from a variety of lies and slides through the grass, while also providing iron like trajectory (paragraphs [0007]-[0010]).
	Michelson et al. inherently teaches a distance from the lowermost point to an uppermost point, but does not expressly disclose this numeric value. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One ordinary skill in the art would recognize that a clubs’ height is a result effective variable for the clubs’ CG and MOI, which ultimately determine the ball flight and forgiveness of the club. At time of applicant’s filing, one ordinary skill in the art would have found it obvious to select an optimal height distance, including for example 34 mm, for the expected purpose of balancing a low CG for improved launch conditions with sufficient MOI. 
	Regarding the requirement that Michelson et al. have a lower sweet spot height than the fairway wood of James, examiner notes the very forward and low CG shown in Fig.’s 4-5 and expressly disclosed in Table One.  Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). One ordinary skill in the art would recognize that the sweet spot height of Michelson et al. is very low, below the mid-point of the face and lower than James’. 
	Lastly, Michelson et al. technically does not teach a shaft attached to the head. Such features are taught by James et al. and one ordinary skill in the art would have found it obvious at the time of applicant’s effective filing date to attach the shaft to the club head of Michelson et al. for the expected purpose of using the head in play. 


Response to Arguments
6.	Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. Applicant argues that combining the club of Harbart with the golf club of James et al. would have been unobvious because the applied references do not discuss relative characteristics between clubs. Examiner does not consider disclosure of relative characteristics between clubs to be dispositive to a proper combination. One ordinary skilled in the art would recognize that golfers, both amateurs and professionals, have been known to use non-matching sets of fairway woods (i.e. fairway woods from different manufacturers). An old(er) golf club that “just feels right” to the golfer will be kept with the golfer’s new sets of clubs. These non-matching sets do not have relative characteristics between the set, but are indeed common in the art. 
	Applicant appears to argue that the club parameters being chosen in the prior art references are being selected based on the claimed criteria. Examine respectfully disagrees. Per MPEP 2131.03, prior art that teaches a range with sufficient specificity overlapping the claimed rang anticipates the claim.  Here, the prior art references are considered to teach ranges with sufficient specificity.  None are open ended, or outside the norm for fairway woods. 



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711